ORDER
PER CURIAM.
Appellant, William Henderson (“mov-ant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his 29.15 motion for post-conviction relief after an evidentiary hearing. Movant seeks to vacate his convictions and sentences for one count of murder in the second degree, section 565.021 RSMo 1994,1 two counts of armed criminal action, section 571.015, and robbery in the first degree, section 569.020. Movant was sentenced to consecutive terms of life imprisonment for murder in the second degree, six years imprisonment for each of the armed criminal action counts, and fifteen years imprisonment for robbery in the first degree. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.